IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-90,928-01


                     EX PARTE MEGAN MARIE ALEGRIA, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1327659-A IN THE 184TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam. KEASLER and YEARY , JJ., concurring.

                                           OPINION

       Applicant was convicted of possession of a controlled substance and sentenced to two years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends, among other things, that her due process rights were violated because

after she pleaded guilty, the evidence in her case was analyzed and found not to contain a controlled

substance or dangerous drug. The trial court made findings of fact and conclusions of law and

recommended that we set aside Applicant’s conviction.

       Relief is granted. Ex parte Mable, 443 S.W.3d 129 (Tex. Crim. App. 2014). The judgment

in cause number 1327659 in the 184th District Court of Harris County is set aside, and Applicant
                                                                                                  2

is remanded to the custody of the Sheriff of Harris County to answer the charges as set out in the

information. The trial court shall issue any necessary bench warrant within ten days from the date

of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:       March 11, 2020

Do not publish